DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/13/2022 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New analysis follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0040211 to Saito.
Regarding claims 1, 2, 8, and 9, Saito teaches a composition characterized in comprising
a fluorine-containing polymer containing a curable functional group (¶0042-0044, 0055-0057, 0060-0063, 0131),
a diisocyanate-based curing agent (¶0132-0135)
a compound comprising a hydroxy group (e.g. units 1 or 2, ¶0057, 0058).
It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a pentamethylene diisocyanate-based curing agent (¶0135), as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a polyol containing cyclohexane as the compound comprising a hydroxy group (cyclohexanedimethanol monovinyl ether, ¶0058), as it would have merely required the choice of a known material for its art-recognized purpose. 
Per claim 2, modified-Saito teaches the limitations of claim 1. The fluorine-containing polymer containing a curable functional group comprises a polymeric unit based on a fluorine-containing monomer (units F, ¶0043) and a polymeric unit based on a curable functional group-containing monomer (units 1C, ¶0055-0057, 0060-0063), and the curable functional group-containing monomer is a carboxyl group-containing monomer.
Per claims 8 and 9, modified-Saito teaches the limitations of claim 1. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a pigment and/or an ultraviolet absorber to the composition, because such additives are commonly included (¶0151). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claims 10 and 11, Saito renders the limitations of claim 1 obvious. Further, the composition is a coating or coating film (Abstract).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claim 2 above, and further in view of US PGPub 2017/0166772 to Nalewajek.
Regarding claim 3, modified-Saito teaches the limitations of claim 2. Saito teaches that the fluorine-containing polymer containing a curable functional group can include additional fluorine monomers (¶0127), and that the composition is used to form a coating film (Abstract), but does not teach the claimed groups. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art, however, to include vinylidene fluoride as a monomer in addition to Saito’s recited monomer in order to improve a surface energy of a coating film formed by a composition (¶0015-0017).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claim 1 above, and further in view of US PGPub 2020/0157372 to Fukuda (included in Applicant’s IDS filed 5/25/2021).
Regarding claims 5 and 6, modified-Saito teaches the limitations of claim 1. Saito teaches that the composition of that invention finds function as the material of a coating film (Abstract), but does not teach that the composition further comprises melamine resin. Fukuda teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include melamine resin in the composition because it is conventional to do so (¶0100). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claim 1 above, and further in view of US PGPub 2012/0301728 to Saito II.
Regarding claim 7, modified-Saito teaches the limitations of claim 1. Saito teaches that the composition comprises a curing catalyst such as dibutyltin dilaurate (¶0132, 0151), but does not specifically teach an acid catalyst. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use an acid catalyst in the composition, as such a catalyst is a known alternative to Saito’s curing catalyst (¶0181 of Saito II). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 716.02(c).I. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-11 have been considered but are not found persuasive. Applicant argues that the claimed curing agent, used in combination with the claimed polyol compounds, produces unexpected and superior results. Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). MPEP
Applicant’s Examples 1 and 2 represent films formed from a composition comprising a curing agent that reads on the claimed curing agent and a polyol compound that reads on the claimed compound. The adhesion after 48 hours of PCT is indeed superior to the Comparative examples. Examples 1 and 2 also include a benzene ring-containing melamine resin and an acid catalyst. Comparative Examples 11 and 12 represent films formed from a composition that also includes a polyol compound that reads on the claimed compound, a benzene ring-containing melamine resin, an acid catalyst, and a curing agent that does not read on the claimed curing agent. Therefore Applicant has shown that a resin comprising a benzene ring-containing melamine resin, an acid catalyst, and a polyol compound that reads on the claimed compound can be improved upon the addition of the claimed curing agent. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). MPEP §716.02(d).
No claim recites all of the claimed curing agent, an acid catalyst, a benzene ring-containing melamine resin, and one of the claimed polyol compounds. Therefore the evidence is not commensurate in scope with the claims, and cannot effectively rebut the above reasoning of prima facie obviousness. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/Primary Examiner, Art Unit 1726